Citation Nr: 1506842	
Decision Date: 02/13/15    Archive Date: 02/18/15

DOCKET NO.  13-01 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	John E. Walus, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to January 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

In September 2014, the Veteran testified during a Board hearing before the undersigned Acting Veterans Law Judge; a transcript of the hearing has been associated with the record.  

The Virtual VA claims file has been reviewed.  Documents contained therein, other than the aforementioned hearing transcript, are duplicative of those in the paper claims file.   There are no documents pertaining to the Veteran in the Veterans Benefits Management System.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

An adequate examination has not been conducted to determine the most likely etiology of the hepatitis C.

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for an examination.  The purpose of the examination is to confirm the presence of hepatitis C and determine the likely etiology, to include air gun injectors.



If upon completion of the above action the claim remains denied, the case should be returned to the Board after compliance with appellate procedure.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




